Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 1/15/21. As directed by the amendment, no claims have been amended, claims 1-15, 22, and 28-43 have been canceled, and no claims have been added. Thus, claims 16-21 and 23-27 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a treatment device comprising a drive unit including a motor having an eccentric weight mounted on a shaft of the motor and adapted to deliver mechanical vibrations in three orthogonal directions, a frame connected to the drive unit to transmit vibrations to a vibration applicator, a power source, and a controller, the controller comprising: “a casing, the casing having a surface with button apertures thereon to locate user actuatable buttons and a tool aperture for access by a tool; a circuit board disposed in the casing and having button switches in positions corresponding to the button apertures and a tool switch in a position corresponding with the tool aperture; at least one button in a button aperture for operation when depressed of the corresponding button switch on the circuit board; blanking plates in any button apertures not 
	The closest prior art of record is Nelson et al (2004/0077978) and Cutler (5,951,500).
	While Nelson discloses a treatment device comprising a drive unit including a motor having an eccentric weight mounted on a shaft and adapted to deliver mechanical vibrations at its surface in three orthogonal directions at a frequency in each orthogonal direction; a frame connected to said drive unit to transmit vibrations to a vibration applicator; a power source; and a controller which is programmable to enable a set regimen of vibration treatment, Nelson does not disclose that the controller has selective connection and disconnection to the drive unit or all of the claimed structural details of the controller’s circuit board, casing, and buttons.  While Cutler teaches a massaging system having a controller that is selectively connected and disconnected from a massaging pad, Cutler similarly does not disclosed all of the claimed structural details of the controller’s circuit board, casing, and buttons.  Therefore, since all of the claimed structural limitations are not found in the prior art of record, the application is in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785